Citation Nr: 1621024	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected allergic rhinitis and sinusitis, to include as due to Gulf War service.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1994. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's February 2011 notice of disagreement reflects that he appealed the issues of entitlement to service connection for headaches as well as the issues of entitlement to service connection for fibromyalgia and for Gulf War Syndrome, and the issue of entitlement to an increased initial rating for allergic rhinitis.  The RO granted service connection for fibromyalgia in a December 2012 rating decision; the other issues were addressed in a December 2012 statement of the case. 

On his February 2013 substantive appeal, the Veteran noted that he singularly wished to appeal the issue of entitlement to service connection for headaches.  The Veteran's representative included the issues of entitlement to service connection for Gulf War Syndrome and entitlement to an increased initial rating for allergic rhinitis in a February 2013 brief.  In response, the RO asked the Veteran whether he wished to include these additional issues on his substantive appeal.  In an April 2013 response, the Veteran stated that he only wished to appeal the issue of entitlement to service connection for headaches.  Accordingly, this is the only issue before the Board.

In March 2015, the Board remanded the claim so that additional treatment records could be obtained and for an additional VA examination and opinions.  These directives have been completed, and the claim has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran is service-connected for allergic rhinitis and sinusitis.  The criteria for rating sinusitis include the symptom of headaches associated with sinusitis.

2.  The Veteran had qualifying Persian Gulf War service.  His headaches with nausea and light sound sensitivity have been attributed to a known clinical diagnosis of migraine headaches.

3.  The medical and lay evidence of record does not support that the Veteran's migraine headaches began in service, are a result of or aggravated by his rhinitis and sinusitis, or are otherwise related to his service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in October 2009 is of record.  The RO has obtained available pertinent medical records, including VA outpatient treatment reports, and private treatment reports identified by the Veteran. 

The Veteran has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claim.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).
The Veteran was also provided with VA examinations in September 2012 and August 2015.  The examination reports included interview of the Veteran, evidence of case review, medical evaluation, and opinions supported by rationales.  The examination reports and addendum are adequate for addressing the issue in this decision.  Accordingly, the Board finds that no further development is required in this case.

Laws and Regulations

The Veteran is seeking service connection for migraine headaches, to include as due to an undiagnosed illness, claimed as Gulf War syndrome.  Additionally, he is claiming that his migraine headaches are secondary to his service-connected allergic rhinitis and sinusitis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The record shows that the Veteran is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317.

Factual Background and Analysis

The Veteran seeks service connection for migraine headaches under three theories of entitlement: a) direct service connection, b) service connection secondary to his service-connected rhinitis and sinusitis, and c) presumptive service connection as a result of Gulf War service.  The Board notes that the Veteran is currently noncompensably rated for allergic rhinitis under Diagnostic Code (DC) 6522, and sinusitis under DC 6513.  DC 6522 provides ratings based on obstruction of the nasal passage and the presence of polyps.  DC 6513 provides ratings based on incapacitating episodes requiring antibiotic treatment or non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting.  As noted in the introduction, the Veteran is also service connection for fibromyalgia, a Gulf War presumptive disability.  His fibromyalgia is rated 40 percent disabling, and his symptoms included anxiety, depression, fatigue, headache, paresthesias, Raynaud's-like symptoms, sleep disturbance and stiffness.  See 38 C.F.R. § 4.71a, DC 5025.

The Veteran's service treatment records contain numerous entries which include complaint of headaches.  In March 1979, the Veteran complained of fever, headache, diarrhea and nausea.  He was diagnosed with acute gastroenteritis.  In October 1979, the Veteran complained of fever, chills, nausea, aches in the abdomen and sides for three days.  He also had a headache.  He had no severe cough or congestion.  He "hurt all over,"  and was assessed with "FLI" (likely, flu-like illness).  A record from January 1981 is handwritten and difficult to read.  It appears to say the Veteran was sick for three days with the flu and he had chills, headache and fits for three days.  The next day it was noted he complained of sore throat, headache, diarrhea and a moderate amount of nausea.  He had a stuffy nose, sore throat and cough without sputum.  He was assessed with an upper respiratory infection.  A couple weeks later, he complained of headaches and "sinuses" with discomfort on the right side of his face.  An assessment was deferred, but he was given Sudafed.  In February 1981, he stated he had the flu two weeks ago and for two weeks he had congestion, headache and discomfort in the right side of his face.  He was assessed with questionable sinusitis.  An x-ray showed a maximum filled right sinus.  

On a May 1982 report of medical history, the Veteran denied frequent or severe headaches; he endorsed ear, nose or throat trouble.  In September 1985, he complained of dizziness and occipital headache, with nausea and abdominal cramps.  In September 1986, he complained of a week-long history of left temporal and left occipital-area headache, "intermittent until three or four days ago when the headache became constant."  He denied nausea, emesis, or aura.  Left otalgia was noted and he complained of mild tinnitus.  On evaluation he had clear fluid visible behind a retracted, immobile tympanic membrane.  He was assessed with a differential diagnosis of "muscle contraction headache v. common migraine headache, serous otitis media, left ear."  A couple weeks later, the Veteran complained of sinus/ear pressure, congestion and a cough.  He was assessed with an upper respiratory infection.  In December 1986, he complained of right ear pain, cough, sore throat, headache and head congestion for three days.  He was diagnosed with flu-like syndrome.  In March 1988, the Veteran went to an emergency room with right otitis, sinus drainage, sore throat, right sided pain, earache, headache and fever.  He had no cough and no postnasal drip.  A throat culture was positive.  He was diagnosed with strep pharyngitis which required a three day hospital stay.  On an April 1990 evaluation, the Veteran complained of seasonal allergies and several other complaints; however, he did not mark that he had "been troubled by headaches" even though it was an option to select.  

An October 2006 handwritten treatment record appears to show that the Veteran complained of headaches with hypertension.  He was singularly diagnosed with hypertension.

In June 2007, the Veteran had a CT brain can due to "vertigo, headaches."  The impression was of an unremarkable unenhanced CT of the brain.  A November 2007 record noted that the Veteran's major allergy symptoms included cough, sneezing, premaxillary pressure, nasal drainage and nasal congestion.  

In September 2008, the Veteran was admitted to South Austin Hospital for complaints of chest pain and uncontrolled hypertension.  The Veteran was encouraged to follow up with Dr. S. to discuss his headaches, which the hospital physician thought "may be related to the fact that he has had uncontrolled blood pressure for quite a while and I think that it will likely improve with blood pressure control."  

In April 2010, the Veteran was afforded a VA sinus examination.  He complained of interference with breathing through his nose, mild obstruction to breathing through left side, purulent discharge.  When asked about pain, headaches, purulent discharge, crusting and frequency of incapacitating episodes, the Veteran stated he had sinus infections approximately once per year requiring antibiotics.  He was on allergy shots during service and has restarted allergy shots in the past two years, which he takes once a week.  He was assessed with seasonal allergic rhinitis, and sinusitis in remission.

A March 2011, Ear Specialists of Austin treatment record noted that the Veteran had no systemic flares or other reactions to his allergy shots.  His allergies are reasonably controlled.  His sinus surgery helped his breathing.  He had been on his current immunotherapy for more than 30 months, and was experiencing no adverse reactions.  He denied light sensitivity, and had a negative neurological evaluation.  His only diagnosis was chronic allergic rhinitis.

In April 2011, the Veteran provided a statement that he suffered from allergic rhinitis after he entered service in 1976, and each year the problem would worsen.  He noted he had surgery on his sinuses in 1980 and started taking allergy shots at that time, too.  He continued to struggle with his allergies throughout service, and by 1987, he was receiving weekly allergy shots.  He stated that the allergy shots were not able to provide much relief, and he continued to have many diagnoses of sinusitis, allergic rhinitis and sinus infections.  As a result of his ongoing sinus and allergy problems, the Veteran had a persistently swollen throat, his "teeth hurt," he had a lot of facial pressure and pain, and he had breathing difficulties.

In May 2011, the Veteran was afforded a VA sinus examination.  He reported pressure in his maxillary sinus area, has daily postnasal drip and frequent white nasal discharge.  He reported headaches two to three times per week, lasting two to three hours, and these are relieved with his allergy medications, nasal spray and Tylenol.  He had no incapacitating headaches for the last several years.  

A December 2011 Austin Neurology treatment record noted the Veteran had an episode where he took a nap and when he woke up he could not move his right arm and had difficulty walking on his right leg, had slurring speech and some aphasia.  He also had a headache on the left side, like his usual migraines, had some swelling on that side and blurry vision.  He reported "daily headaches for several months," and once every couple of weeks he gets a migraine.  He reported that a couple years ago he had a similar episode, with left-sided weakness.  He was assessed with a transient ischemic attack, migraine, peripheral neuropathy and sleep apnea.  

A lay statement from the Veteran's niece noted that the Veteran's health had worsened over the years, due to his sinusitis problems.  She reported he had a hard time breathing and sleeping, and he complained of headaches.  She stated that the Veteran's headaches were caused by his sinusitis problems.  Despite the sinus surgeries he had undergone, he continued to suffer.  The Veteran's wife provided two statements; in a 2012 statement she reported that his sinusitis had worsened with "headaches, sneezing, nasal drainage, nose bleed, and difficulty" breathing.  In a 2011 statement she noted that since she met her husband in 1978, he had sinusitis causing him to have fevers and bad headaches.  Also in 2011, the Veteran's daughter provided a statement that the Veteran was unable to work out with her anymore because he could not catch his breath or even walk for long periods of time without breathing heavily and having coughing fits.  She noted he had back and chest pain from coughing so much.  

An August 2012 Austin Neurology record indicated the Veteran was returning for a follow-up visit regarding his headaches.  He described his headaches as beginning dull and then crescendoed to severe left-sided headache for more than 30 minutes.  He was "very photo/phonophobic, with severe vertigo, dysarthria, nausea with dry-heaving, couldn't walk and with right-sided weakness.  Also had some right-sided jerking and stiffening."  He had some confusion with chunks of time missing.  He reported that every day he had some type of headache.  He was assessed with convulsions or seizures and chronic migraine without aura, with intractable migraine, with status migrainosus.  "At this point the differential here is most highly suspicious for a left hemispheric seizure with right sided jerking and stiffening, concurrent headache, and postictal confusion and Todd's paralysis."  Hemiplegic migraine was another consideration, but less likely given the jerking component.  It was suggested that he be placed on a preventative anti-seizure medication, thus he was placed on Topiramate.  He was also started on Cambia for acute migraine, naproxen as needed for "rebound" headaches, and tramadol/hydrocodone only as needed for more severe headaches.  He had a normal follow-up electroencephalogram report (EEG).  A follow-up in September 2012 noted that the Veteran continued to have migraines headaches, but that he had no further seizure-like episodes.  His medications were adjusted and changed.  By October 2012, he had 25 percent fewer headaches, and when he did have a migraine it was "much less severe."  In December 2012, he reported he was happy with his current headache control and he had experience no further seizure episodes.  The review of symptoms noted he did not have ear, nose or throat complaints at the time.

In September 2012, the Veteran was afforded a VA Gulf War examination.  This examination specifically addressed the Veteran's claims for headaches, chronic lower extremity edema and fibromyalgia, but also looked at his records for any signs and symptoms of an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  Regarding the Veteran's headaches, the examiner noted that the Veteran was diagnosed with migraine headaches, and reported symptoms since 2008.  He reported the onset of severe intermittent headaches started around 2008.  He was diagnosed with migraine headaches in 2012 and was being treated with Topamax.  His headache pain was pulsating or throbbing, localized to one side of the head frequently and the pain worsened with physical activity.  He experienced nausea, sensitivity to light and sound and changes in vision.  A typical headache lasted less than one day and was on the left side of the head.  He had characteristic prostrating attacks of head pain more than once per month.  The Veteran estimated he missed 20 days of work per year due to his headaches.  
The examiner noted that the Veteran's headaches were less likely than not due to the Veteran's service-connected rhinitis/sinusitis because they had onset in 2008, roughly 20 to 30 years after the onset of his rhinitis/sinusitis.  In addition, the examiner noted that his headache disorder occurred independently of his allergy and sinus problems.  The examiner concluded that his migraines "do not represent an undiagnosed illness, and his migraine headaches started over 15 years after his Gulf War exposure.  Therefore, the Veteran's migraine headaches are less likely than not proximately due to or the result of his sinusitis, allergic rhinitis or Gulf War exposures."

In July 2013, the Veteran visited an emergency room for a migraine headache.  The headache started gradually and similar to prior headaches, but he had some nausea and dizziness.  His differential diagnosis was tension headache, migraine headache, dehydration, electrolyte abnormality.  He had low potassium level.  His discharge diagnosis was migraine headache and hypokalemia.  An April 2014 record noted continued daily chronic migraine, with more severe ones four times per month.  The neurologist discussed the possibility of Botox injections for treatment, but wanted to try a different medication first given the Veteran's neuropathic pain.  By September 2014, the Veteran reported the intensity of migraines reduced significantly, but no change in frequency.  Overall he noticed that his right side seems less coordinated.  He was given Botox injections for treatment of migraines.  In January 2015, the Veteran reported no worsening of his headache intensity or change in frequency.  He was "stable with epilepsy, no seizures.   Still on anti-seizure medication."  He continued to have Botox injections for treatment of his chronic migraines.  His diagnosis was of chronic intractable migraine without aura.  

The Veteran was afforded a second VA headache examination in August 2015.  The Veteran described the onset of headaches in around 2008.  He was diagnosed with migraine headaches by Dr. W., neurologist, in 2012 and has been treated for them since 2012.  He was being treated with Topiramate, Amyltyptiline and Botox injections.  He reported that his migraines had improved on his current regimen.  His headaches were described as pulsating or throbbing, localized to one side of the head, and the pain worsened with physical activity.  He had nausea, sensitivity to light and sound, and changes in vision with migraines.  It was noted that his migraines had improved since his 2012 VA examination, and he was no longer having incapacitating migraine headaches.  

The examiner opined that the Veteran's migraine headaches were not caused by or incurred in service.  The examiner noted that there were multiple entries in the Veteran's service record regarding headaches.  The examiner cited complaints of headaches with other symptoms in March 1979, October 1979, January 1981, September 1985, June 1986, September 1986, October 1986 and May 1987.  The examiner noted that the Veteran was seen multiple times in service for allergy, ear, throat and sinus problems, and that he occasionally had a headache associated with these symptoms.  "In every clinical encounter where a headache is mentioned, there is an upper respiratory symptom or flu-like illness mentioned.  It is common to have headaches with upper respiratory, sinus and ear problems and flu-like illnesses.  This does not represent a separate headache diagnosis, but a commonly associated symptom."  The examiner noted that in September 1986 the Veteran was diagnosed with "muscle contraction headache v. common migraine," but that he also was suffering from otitis and an earache.  During that visit, the Veteran denied symptoms of nausea, vomiting, visual symptoms or aura.  Additionally, the Veteran reported to the examiner in 2012 and 2015 that his migraine headaches began in 2008.  "Therefore, with the combination of the Veteran's history of the onset of his headaches starting in 2008, and there being no evidence of a separate headache diagnosis while in the service" the examiner opined that his migraine headaches were less likely than not incurred in or caused by his military service.

Additionally, the VA examiner noted that the Veteran's migraine headaches, as diagnosed by his neurologist, do not represent an undiagnosed illness or an unexplained chronic multisystem illness.  "Migraine headaches are an illness with clear diagnostic criteria and known pathophysiology."  The examiner noted that the Veteran's migraine headaches were not secondary to his service-connected allergic rhinitis/sinusitis.  His migraine headaches "have a clinical course separate from his allergy/sinusitis, in that he has headaches independent from his allergy/sinus condition.  There is no relationship between the pathophysiology of migraines and his allergy/sinus condition.  Migraine headaches are caused by constriction and dilation of cerebral blood vessels and this is not affected by an allergy/sinus condition."  Therefore, the Veteran's migraine headaches are less likely than not proximately due to or the result of his allergy/sinus condition.  

Regarding aggravation, the examiner noted that the Veteran's allergy/sinus condition started in the 1970s, and predated his migraine headaches by over 30 years.  A baseline severity of migraine cannot be established since the Veteran already had the allergy/sinus condition at the onset of his migraines.  Regardless of an established baseline, the examiner opined that the migraine headaches were not at least as likely as not aggravated beyond their natural progression.  In sum, the examiner wrote that the Veteran's "migraine headaches have a clinical course separate from his allergy/sinusitis.  He has headaches independent from his allergy/sinus condition.  There is no relationship between the pathophysiology of migraines and his allergy/sinus condition.  Migraine headaches are caused by constriction and dilation of cerebral blood vessels, and this is not affected by an allergy/sinus condition."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)
Here, the Board finds the Veteran to be both competent and credible in his assertions of headache pain.  Headache pain severity, pain location, nausea and sensitivity to light and noise are all subjective complaints associated with migraines.  Additionally, the Veteran is competent to report symptoms that he is experiencing at the same time as his headache pain, and has been credible and consistent in reporting when his symptoms began and how they have changed.  However, the Veteran is not competent to provide the cause of his migraine headaches, as this is a medical determination.

Initially, the Board notes that the Veteran is currently service connected for two disabilities that contemplate headaches within their rating criteria-sinusitis and fibromyalgia.  Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14.

A chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To qualify, a disability cannot be attributed to any known clinical diagnosis, by history, physical examination, and laboratory tests.  Here, the Board notes that the Veteran's migraine headaches have been diagnosed as migraine headaches.  As such, an undiagnosed illness analysis is not appropriate.

Regarding the Veteran's claim for secondary service connection, the Board notes that the VA examiner has expressed that headaches associated with infections and other illnesses are symptoms and are not separate disorders.  The examiner's explanation is supported by the Veteran's sinusitis and fibromyalgia diagnostic codes, which indicate that headaches are symptoms of these disorders.  Although the Veteran had headaches as a symptom of other disorders in service, and he and his relatives have asserted he continues to have headaches as a symptom of his allergic rhinitis and sinusitis, he also has a separate diagnosis of migraine headaches.  The VA examiner has noted that migraine headaches are a separate diagnosed disorder with its own "clear diagnostic criteria and own pathophysiology."  

The examiner noted that migraine headaches are caused by constriction and dilation of the cerebral blood vessels and that rhinitis and sinusitis do not cause constriction and dilation of the cerebral blood vessels.  As such, the examiner opined that the Veteran's rhinitis and sinusitis could not cause his migraine headaches.  The Board notes that the examiner explained that the Veteran may experience headaches associated with his rhinitis/sinusitis, but that his migraine headaches are not caused or associated with his rhinitis and sinusitis.  Regarding whether the Veteran's rhinitis/sinusitis aggravate his migraine headaches, the examiner explained that there was no relationship between the pathophysiology of migraines and his allergy/sinus condition.  As such, the Board finds that the Veteran's migraine headaches were not caused or aggravated by his service-connected rhinitis and sinusitis. 

Regarding direct service connection, the Board notes that the Veteran complained of headaches in service, as listed above.  These records included a differential diagnosis of "muscle contraction headache v. common migraine headache, serous otitis media, left ear" in September 1986.  The VA examiner, specifically in 2015, noted that the Veteran's in-service headaches were symptoms associated with a variety of diagnoses (ear problems, upper respiratory infections, flu-like illnesses) and were not a separately-diagnosed disorder.  The examiner addressed the September 1986 differential diagnosis, and again noted that the headache was associated with an ear infection.  Reviewing the service treatment records, including the September 1986 differential diagnosis, the Board notes that there are no complaints of headaches separate from other illnesses.  There were no other indications of migraine headache diagnoses or symptoms (nausea, light and sound sensitivity, etc.) in service, to include the Veteran not selecting ongoing headaches during his 1990 medical history.  Although the service treatment records included the differential diagnosis in 1986 of common migraine headache, the treatment records do not indicate a chronic in-service headache disorder, and the VA examiner has indicated that the in-service headaches were symptoms and not a separately diagnosed disorder.

Significantly, in reviewing his records, the Veteran began to complain of headaches (later diagnosed as migraines) separate from other illnesses around 2007.  He has reported in the 2012 and 2015 VA examinations that his migraine headaches began in 2008.  He began to receive treatment for his migraines (medication and later injections) in 2012.  As such, to the extent that migraines may be considered an "other organic disease of the nervous system," under 38 C.F.R. § 3.309(a), the record does not include continuity of symptomatology because the Veteran has indicated a clear start to his migraine headache pain as beginning in roughly 2007/8.  The VA examiner has opined that the Veteran's migraine headaches are not the result of his Gulf service and are not otherwise related to his military service due to the amount of time between the Veteran's service discharge (1994) and the start of his migraine headache symptoms (2007), roughly 13 years.  

Thus, the examiner found that the Veteran's migraine headaches did not begin in service, and the Veteran has provided lay statements to the examiner that his migraine headaches began in 2007.  His private treatment records additionally first included a migraine diagnosis in 2007, and treatment for migraines in 2012.  The treatment for his migraine headaches has been effective in controlling his migraines, which would indicate that this is an accurate diagnosis (migraine) for the Veteran's headaches.  There is no medical evidence to suggest that the Veteran's Gulf service caused him to develop migraine headaches roughly 14 years later.  

Generally, the record reflects that the Veteran frequently had headaches as a symptom of his sinusitis/allergic rhinitis.  DC 6514 includes a General Rating Formula for Sinusitis where compensable ratings can be provided based on a certain number of non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board cannot address the Veteran's headache symptoms associated with his sinusitis or fibromyalgia because claims for increased ratings for sinusitis and fibromyalgia are not currently before the Board.  The Board cannot grant a separate service connection for headaches, as a symptom of sinusitis (as is addressed by the Veteran and his family's lay statements), because they are contemplated by the rating criteria for sinusitis, and that would be against the rule preventing pyramiding (providing separate ratings for the same symptom).  In addition, the Board cannot grant service connection for migraine headaches, as they are a separately diagnosed disorder, because the medical and lay evidence of record does not support that the Veteran's migraine headaches began or were caused by his active service, or were caused or aggravated by his service-connected disabilities.   

Given the above, the Board finds that the weight of the evidence is against finding a link between current migraine headaches and service or a service-connected disability.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for migraine headaches is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


